DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 1-16 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

2.          The following is an examiner's statement of reasons for allowance: 
      Conventional or closest prior art of record such as U.S. Patent No. 9,075,860, U.S. Patent Application 2012/0046996, and U.S. Patent Application 2014/0278620 
disclose data that can include blended knowledge provided by various data sources, data sources can provide knowledge using heterogeneous values for data attributes and with different data correctness, data can be received from the data sources for an outright price and every time when new data is added to one of the data sources, a price can be assigned to this additional data. However, the prior art of record does not teach or suggest with a single reference or combination a method (system or computer program) for distributing resources using data sources of a data subset based on the data lineages of the values for the attributes included in the dataset relevant for the query, and instructing, by the one or more processors, a distribution of shares of resources to the different data sources based on the knowledge contribution of each of the data sources to the data subset.

Since the knowledge contribution of each of the data sources to the data subset is determined based on the data lineages of the values for the attributes included in the dataset relevant for the query and the shares of resources to be distributed to the different data sources are determined based on the knowledge contribution of each of the data sources to the data subset, the shares of resources to be distributed to the different data sources can be determined without measuring a data flow to data targets that can be provided with the data subset, as recited by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    Sriharsha (20121/0117868) teaches data processing in parallel using a machine learning algorithm.
    Hunter (2021/0073291) teaches an adaptive parameter transfer for learning models.
    Al-Mufti et al. (2021/0049233) teaches a computing statistics for mixture distributions.
    Meng et al. (10,917,457) teaches a command processing in distributed computing systems.
     Saxena et al. (2021/0034374) teaches a determining optimal compute resources for distributed batch based optimization applications. 

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

June 01, 2022